495 So.2d 1231 (1986)
Eric Allan CHAITMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 86-480.
District Court of Appeal of Florida, Fifth District.
October 16, 1986.
James B. Gibson, Public Defender, Brynn Newton, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, Belle B. Turner, Asst. Atty. Gen., Daytona Beach, for appellee.
SHARP, Judge.
We affirm Chaitman's appeal from an order revoking probation and a judgment imposing concurrent sentences for four counts of burglary in all regards except the failure of the trial court to credit all four sentences with the full amount of the time appellant served in prison prior to sentencing. Appellant served 207 days before being placed on probation and 26 days following his arrest for violation of probation. He is therefore entitled to a total of *1232 233 days credit;[1] and he is entitled to have such credit applied to each of his four concurrent sentences.[2] We agree with the state that Chaitman is not entitled to any credit for the 118 days he spent at the Probation and Restitution Center.[3]
AFFIRMED IN PART; REMANDED TO CORRECT SENTENCES.
ORFINGER and COBB, JJ., concur.
NOTES
[1]  Kirkman v. Wainwright, 465 So.2d 1262 (Fla. 5th DCA 1985); § 921.161(1), Fla. Stat.(1985).
[2]  Daniels v. State, 491 So.2d 543 (Fla. 1986).
[3]  Sims v. State, 369 So.2d 431 (Fla. 2d DCA 1979), cert. denied, 383 So.2d 1202 (Fla. 1980); State v. Jones, 327 So.2d 18 (Fla. 1976), overruled in part on other grounds, State v. Holmes, 360 So.2d 380 (Fla. 1978); § 948.06(2), Fla. Stat.(1985).